United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 20-2743
     ___________________________

          United States of America,

     lllllllllllllllllllllPlaintiff - Appellee,

                        v.

           Ranson Long Pumpkin,

   lllllllllllllllllllllDefendant - Appellant.
      ___________________________

             No. 20-2770
     ___________________________

          United States of America,

     lllllllllllllllllllllPlaintiff - Appellee,

                        v.

                 Moses Crowe,

   lllllllllllllllllllllDefendant - Appellant.
                    ____________

 Appeals from United States District Court
 for the District of South Dakota - Western
                ____________

        Submitted: October 22, 2021
         Filed: December 30, 2022
              ____________
Before COLLOTON, SHEPHERD, and KELLY, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

       Ranson Long Pumpkin and Moses Crowe were convicted of committing a
carjacking resulting in serious bodily injury. Under a separate count, they were
convicted of using and discharging a firearm during and in relation to a crime of
violence, the carjacking. Crowe was also convicted of unlawful possession of a
firearm as a convicted felon. Long Pumpkin and Crowe appeal and raise several
issues. We conclude that there was no error in the court’s challenged evidentiary
rulings or jury instruction, and that sufficient evidence supported the carjacking
convictions, but that the convictions for discharging a firearm during and in relation
to a crime of violence must be reduced to convictions for simply using a firearm
during the carjacking.

                                          I.

       The charges arose from events on October 12, 2017, and the evidence is
described here in a light most favorable to the jury’s verdict. The trouble began while
Phillip Moore and Saul Crowe were shopping at a Walmart store in Rapid City with
Zach Perry, Vanessa High Pipe, and Jessica Maho. Saul Crowe and Moore argued
after Saul accused Moore of falsely calling him a thief. The accusation arose because
an amplifier was stolen from Moore’s van during a time when Saul Crowe and Maho
had borrowed the vehicle.

       After leaving the store, the group entered Moore’s van, and Moore began to
drive. Saul Crowe spoke on the telephone with someone, then drew a handgun and
pointed it at Moore’s head. Saul directed Moore to drive to the Ramkota Hotel, and
Moore complied.


                                         -2-
       When the van reached the Ramkota Hotel, Saul Crowe told Moore to turn off
the van, and everyone but Moore hurried out of the vehicle. Saul told Jessica Maho
to call for Long Pumpkin and Moses Crowe. Moore attempted to shift the van into
reverse and flee, but he was stopped by Moses Crowe and Long Pumpkin. Moses
Crowe ran up to the driver’s side of the van and punched Moore in the face. Long
Pumpkin jumped into the back seat of the van, dragged Moore out of the driver’s seat,
and choked him to the point of unconsciousness while Saul Crowe held a gun on
Moore.

      Saul Crowe then drove the van to a location on Nike Road on the outskirts of
Rapid City. Long Pumpkin, Vanessa High Pipe, Zach Perry, and the victim Moore
were inside the van. Moses Crowe followed in another car. Moore regained
consciousness a few times during the ride, but each time Long Pumpkin choked him
again until he fell unconscious.

       Once at Nike Road, Moses Crowe struck Zach Perry in the head with a
handgun and told him to leave. Moses Crowe and Long Pumpkin then pulled Moore
from the vehicle and beat him while he was on the ground. Moore testified that he
fought with Saul Crowe and Long Pumpkin. Moses Crowe yelled at Saul and Long
Pumpkin that they should “kill him and leave no witnesses,” but Long Pumpkin
objected. Two of the perpetrators then fired shots that sailed to the right of Moore.
Moore was then punched again, and he fell unconscious. When he awakened later,
the others were gone, and he could not find the keys to the van. Investigators at the
scene later found shell casings that matched the caliber of firearms carried by Saul
and Moses Crowe.

       A grand jury charged Long Pumpkin and Moses Crowe with committing a
carjacking resulting in serious bodily injury, see 18 U.S.C. § 2119(2), and discharging
a firearm during and in relation to a crime of violence (i.e., carjacking), see id.
§ 924(c)(1)(A)(iii), as well as aiding and abetting both offenses. See id. § 2. The

                                         -3-
indictment also charged Moses Crowe with unlawful possession of a firearm as a
previously convicted felon, based on a seizure made at a later date. See id.
§ 922(g)(1). The case proceeded to trial, and a jury found Long Pumpkin and Moses
Crowe guilty on all counts. Saul Crowe entered guilty pleas and was not a party to
the trial. As Moses Crowe is the only Crowe who is a party to this appeal, we will
refer to him hereafter as “Crowe.”

                                         II.

                                         A.

       On appeal, Long Pumpkin and Crowe first argue that the district court violated
their constitutional right to be confronted with the witnesses against them by
restricting their ability to ask about drug use by Vanessa High Pipe and Jessica Maho.
During trial, the district court determined that High Pipe and Maho would invoke
their Fifth Amendment right against self-incrimination if questioned about their drug
use. The court then prohibited the defense from asking each woman about her own
drug use. Long Pumpkin and Crowe argue that this ruling was constitutional error
that requires a new trial on all of the offenses of conviction.

       The Sixth Amendment guarantees the right of an accused “to be confronted
with the witnesses against him.” U.S. Const. amend. VI. This right includes the
opportunity to cross-examine adverse witnesses, but there are occasions when a
defendant’s right to cross-examine may conflict with a witness’s constitutional right
against self-incrimination. When such a conflict occurs, this court has said that the
district court must strike an appropriate balance between the two rights. United
States v. Jackson, 915 F.2d 359, 360 (8th Cir. 1990).

      In fashioning a permissible accommodation, “[a] critical inquiry is whether the
witness’ invocation of the testimonial privilege materially prejudices the defendant.”

                                         -4-
Ellis v. Black, 732 F.2d 650, 656 (8th Cir. 1984). “When the defendant is unable to
test the truth and accuracy of the witness’ direct testimony, his sixth amendment right
to cross-examination is violated.” United States v. Rubin, 836 F.2d 1096, 1100 (8th
Cir. 1988). But when the defendant is precluded “from inquiring merely as to
collateral matters such as credibility, as opposed to substantive matters about which
the witness testified on direct examination, the defendant’s sixth amendment right is
not violated.” Ellis, 732 F.2d at 656. “[I]f the defendant has available effective
alternative means of exploring relevant matters on cross-examination, sixth
amendment rights remain intact.” United States v. Singer, 785 F.2d 228, 242 (8th Cir.
1986). “Prejudice has generally been found only in those instances in which the
defendant is precluded from inquiring into substantive matters about which the
witness testified on direct examination.” Rubin, 836 F.2d at 1100.

       Long Pumpkin and Crowe contend that if High Pipe and Maho had admitted
on cross-examination that they habitually used drugs, including on the night of the
carjacking, then the defense could have raised doubt concerning the ability of the
women to perceive and recall the events about which they testified. The district court
ruled that the proposed questioning concerned only a collateral matter of credibility,
and that the restrictions did not violate the defendants’ confrontation rights. The
court also observed that the defense had other means to inform the jury that High Pipe
and Maho abused drugs, including on the night of the carjacking, so it was
unnecessary to elicit that information directly from the witnesses. The court further
explained that the defense had other methods to impeach the witnesses based on prior
convictions for felonies or crimes of dishonesty, inconsistent statements, reputations
for untruthfulness, and potential bias.

      We conclude that the district court’s ruling did not violate the rights of Long
Pumpkin and Crowe under the Sixth Amendment. The witnesses were required to
answer all questions about the actions of Long Pumpkin and Crowe that the witnesses
described on direct examination. The only limitation concerned drug use by the

                                         -5-
witnesses. We have characterized a witness’s drug use as a matter pertaining to the
credibility of the witness, see United States v. Hodge, 594 F.3d 614, 618 (8th Cir.
2010), and others likewise have said that the issue of a witness’s drug use “has
considerable relevance to credibility.” United States v. Banks, 520 F.2d 627, 631 (7th
Cir. 1975). But our decisions on the Sixth Amendment establish that where a
witness’s right against self-incrimination requires limits on questions about collateral
matters such as credibility, the restrictions do not violate a defendant’s right to
confrontation. Singer, 785 F.2d at 242; Ellis, 732 F.2d at 656.

       The dissent posits a distinction between “credibility” and “reliability.” The
stability of such a distinction in this context is questionable. The dissent’s own
quotation about a witness’s “reliability” concerned a witness’s “credibility.” See
Davis v. Alaska, 415 U.S. 308, 318 (1974) (“[D]efense counsel should have been
permitted to expose to the jury the facts [about a witness’s bias] from which jurors,
as the sole triers of fact and credibility, could appropriately draw inferences relating
to the reliability of the witness.”) (emphases added), quoted in Singer, 785 F.2d at
242; see also Hodge, 594 F.3d at 648 (“Hodge also assails the credibility of the
government’s witnesses, arguing that . . . they were unreliable because of their prior
addiction to methamphetamine.”) (emphases added); Banks, 520 F.2d at 630
(“[E]vidence of drug use at the time of trial is clearly relevant to the matter of a
witness’ credibility as a possible indication of drug-related impairment in his ability
accurately to recollect and relate factual occurrences while testifying.”) (emphases
added). For purposes of confrontation, the key point under our precedent is that the
district court did not limit questioning on “substantive matters about which the
witness testified on direct examination.” Ellis, 732 F.2d at 656.

      This case does not press the limits of that rule as applied to a witness who has
used drugs. The district court’s restriction on cross-examination did not foreclose the
defense from establishing that High Pipe and Malo were under the influence of drugs
when they witnessed the events about which they testified. The court asked whether

                                          -6-
the defendants would agree to a stipulation that both women ingested controlled
substances at the time of the events on trial, but the defendants declined to accept it.
Later, the court ruled that the defense could ask each witness whether she had
observed the other woman use drugs and, if so, on what occasions. This line of
questioning would have allowed the defense to establish that both women were
methamphetamine users, yet the defendants declined to take advantage of the
opportunity. The defendants had sufficient chance to lay the foundation for an
argument that the witnesses were impaired by drug use, but failed to do so. They
were not prejudiced by a limitation on their ability to elicit materially equivalent
information from each witness directly.

       The dissent suggests that the defense was not able to question the two women
about how drug use affected their ability to recall events. But the defense did not
proffer questions along those lines, and the district court did not preclude the defense
from asking the witnesses whether their vision was blurred or their memory of the
events was faulty or unclear. When the defense questioned the victim Moore without
limitation, the cross-examination regarding drugs addressed only the fact of his drug
use. R. Doc. 268, at 81-82. The defense thus treated the potential effect of drug use
on perception or memory as a matter for argument to the jury based on the fact of
drug use alone. R. Doc. 272, at 62-63, 69-70. The defendants could have made the
same argument about High Pipe and Malo if they had accepted the proffered
stipulation. On this record, the district court’s rulings did not violate the right of the
defendants to be confronted by the witnesses against them.

                                           B.

       Crowe and Long Pumpkin next challenge the sufficiency of the evidence
supporting their carjacking convictions. We must view the evidence in the light most
favorable to the verdict, and uphold the jury’s decision “if there is an interpretation
of the evidence that would allow a reasonable jury to find the defendant guilty beyond
a reasonable doubt.” United States v. Moore, 108 F.3d 878, 881 (8th Cir. 1997).

                                           -7-
      To establish a carjacking offense under 18 U.S.C. § 2119, the government must
prove that “(1) the defendant took or attempted to take a motor vehicle from the
person or presence of another by force and violence or by intimidation; (2) the
defendant acted with the intent to cause death or serious bodily harm; and (3) the
motor vehicle involved has been transported, shipped, or received in interstate or
foreign commerce.” United States v. Wright, 246 F.3d 1123, 1126 (8th Cir. 2001).
A “taking” is “the acquisition by the robber of possession, dominion or control of the
property for some period of time.” Id. (quoting United States v. DeLaCorte, 113 F.3d
154, 156 (9th Cir. 1997)). The jury convicted these defendants of carjacking with a
sentencing enhancement under § 2119(2), and the government was therefore required
to prove an additional element that “serious bodily injury” resulted from the
carjacking.

       There was testimony at trial that Crowe and Long Pumpkin attacked the victim
Moore in his van at the Ramkota Hotel, and that Long Pumpkin strangled Moore to
the point of unconsciousness in the back of the van before Saul drove the vehicle
away from the hotel. Crowe nonetheless argues that there was insufficient evidence
that he committed a carjacking. His theory is that Saul Crowe completed a carjacking
of Moore’s van earlier at the Walmart, and that no carjacking occurred thereafter.
This argument raises “the not insubstantial problem of delineating the precise
temporal limits of the crime of carjacking.” United States v. Vazquez-Rivera, 135
F.3d 172, 178 (1st Cir. 1998).

       We are not convinced that the only reasonable conclusion for the jury was that
a single carjacking offense occurred before Moore and his vehicle arrived at the
Ramkota Hotel. A reasonable jury could have concluded that Saul Crowe and the
others did not complete the offense of carjacking until they removed Moore from the
driver’s seat of the vehicle, disabled him in the rear of the van, and drove away with
Saul Crowe at the wheel.




                                         -8-
       To be sure, a reasonable jury could have concluded that Saul Crowe committed
a carjacking before arriving at the Ramkota Hotel by brandishing a weapon and
directing Moore where to drive. See DeLaCorte, 113 F.3d at 156. On that view, Saul
acquired constructive control of the van at the Walmart and thus effected a taking.
But we cannot say as a matter of law that this was the only finding available to a
reasonable jury.

       If Saul Crowe had been tried for carjacking based on the Walmart episode
alone, capable defense counsel no doubt would have argued that there was reasonable
doubt whether Saul had “taken” the van while Moore was stationed in the driver’s
seat with possession of the keys and immediate control of the accelerator, brakes, and
steering wheel. At any moment, Moore could have acted independently of Saul: he
might have honked the horn at a passing police car or crashed the van into a tree and
fled. Until Saul Crowe removed Moore from a place where he could control the van,
the argument goes, Saul had not acquired control himself and had not effected a
taking. And suppose that Moore disobeyed any of Saul’s commands. If Moore
refused to make a right turn as directed, did Saul lose whatever control of the vehicle
he had acquired? If Moore then complied with a successive command and turned
right at the following intersection, would that constitute a second carjacking as Saul
regained constructive control of the van? Unlike many reported carjacking cases in
which the perpetrator seizes the keys to a car and departs the scene in the driver’s
seat, the Walmart scenario leaves a modicum of uncertainty about when the
perpetrator has obtained “control” of the vehicle and completed a “taking.”

       This court’s decision in Wright is illustrative. In that case, the perpetrator
entered a vehicle at a valet stand with the parking attendant standing twenty-five
yards away. The perpetrator was alone in the car with the engine running. He then
pulled the car forward and hit the brakes. Next, he hit the gas again, causing the car
to strike the approaching parking attendant and to throw him onto the hood. The
attendant slid off the hood after the vehicle traveled twenty yards. The attendant then


                                          -9-
struggled with the perpetrator at the driver’s side door until the offender broke free
and drove away in the car. 246 F.3d at 1125.

       The perpetrator argued that a taking occurred before he used force against the
parking attendant, and that there was thus no carjacking. A reasonable jury
presumably could have found that the perpetrator acquired “possession” of the car,
and therefore effected a taking, when he alone occupied the vehicle with the motor
running and moved the car forward. See State v. Thonesavanh, 904 N.W.2d 432, 439
(Minn. 2017); Rattray v. Brown, 261 F. Supp. 2d 149, 155 (E.D.N.Y. 2003). But this
court held that a reasonable jury was free to conclude that the taking of the car
occurred later, and that it coincided with the time when the perpetrator used force
against the valet by striking him with the car. See Wright, 246 F.3d at 1127; United
States v. Petruk, 781 F.3d 438, 443 (8th Cir. 2015).

       The Walmart episode in this case spanned a longer period of time than the
incident in Wright, but the relevant legal principle is the same. It is possible for a
carjacking scenario to present multiple points in time when a reasonable jury could
find that a taking occurred. A jury’s reasonable finding that the taking occurred at
one of those points in time will be upheld, even if another reasonable jury could have
found that the taking occurred earlier.

       In this case, we conclude that a reasonable jury could have found that the
taking of Moore’s van occurred at the Ramkota Hotel. Until then, Moore was in the
driver’s seat of the car, in possession of the keys, and in physical control of the
operation of the vehicle. He was even alone in the van for a time at the hotel after
everyone else exited. Only then did the perpetrators remove Moore from the driver’s
seat and incapacitate him. There was testimony that Crowe punched Moore in the
face, and that Long Pumpkin pulled him out of the driver’s seat into the back of the
van. Long Pumpkin choked Moore into unconsciousness, and Saul Crowe drove the
van away from the hotel, with Long Pumpkin inside and Moses Crowe following in
another vehicle. A reasonable jury could have found that the taking of Moore’s

                                        -10-
vehicle occurred at the Ramkota Hotel when the perpetrators disabled Moore and
took full control of the van, with one of them operating the vehicle en route to their
next destination.

       Alternatively, even if Saul Crowe effected a taking of the vehicle at the
Walmart, a reasonable jury could have concluded that a second taking occurred at the
Ramkota Hotel. If we assume for the sake of analysis that Saul Crowe acquired
control over the van at the Walmart by displaying a gun and giving commands to
driver Moore, a reasonable jury could have found that Saul briefly lost control of the
vehicle at the Ramkota Hotel. Moore testified that as soon as he parked at the hotel,
everyone else jumped out of the van. Moore was then alone in the van in the driver’s
seat with the keys. He tried to start the car and back out of the parking spot, but Long
Pumpkin entered the vehicle, grabbed Moore, and prevented him from exercising
further control over the van. A reasonable jury could have found that Moore briefly
retook possession of the van at the hotel, and that Moses Crowe, Long Pumpkin, and
Saul Crowe then acquired possession and control of the vehicle by using force against
Moore in the parking lot.

       Crowe argues that this court’s decision in Petruk precludes a finding that a
second taking occurred at the Ramkota Hotel. Petruk explained that once the auto
thief in that case took a pickup truck, he “must have lost or relinquished his
‘possession, dominion or control’ of the truck and regained it in order for a second
‘tak[ing]’ to have occurred.” 781 F.3d at 442. There, the offender drove a stolen
truck uninhibited for ten to fifteen minutes on a highway. A member of the victim’s
family pursued and eventually stopped about ten feet behind the stolen truck on the
side of the road. The offender charged back to the pursuing vehicle on foot and
engaged in an altercation with the driver, who remained in his vehicle. The offender
then returned to the stolen truck and drove away. Id. at 440.

      Under those circumstances, this court held that the facts did not permit a
conclusion that a second taking occurred at the site of the roadside altercation,

                                         -11-
because at no point did the thief cede possession, dominion, or control of the truck.
Id. at 442-43. In this case, by contrast, a reasonable jury could have found that Saul
Crowe at least briefly ceded possession or control of the van to Moore by leaving him
alone in the van with the keys at the Ramkota Hotel. Therefore, a reasonable jury
could have found that a second taking occurred at the hotel.

       Crowe argues that even if a carjacking occurred at the hotel, there is
insufficient evidence that he aided and abetted it. Moore testified, however, that an
attacker punched him in the face while he was in the driver’s seat and trying to drive
away. High Pipe and Maho identified Crowe as the person who punched Moore. A
reasonable jury thus could have concluded that Crowe associated himself with and
participated in the taking of the vehicle by punching Moore to disable him and to
assist Saul Crowe and Long Pumpkin in securing possession and control of the van.

       Long Pumpkin and Crowe also contend that there was insufficient evidence
that the carjacking resulted in serious bodily injury. Serious bodily injury is defined
as “bodily injury which involves— (A) a substantial risk of death; (B) extreme
physical pain; (C) protracted and obvious disfigurement; or (D) protracted loss or
impairment of the function of a bodily member, organ, or mental faculty.” 18 U.S.C.
§§ 2119(2), 1365(h)(3). Moore testified that Long Pumpkin choked him in the van
at the Ramkota Hotel until he became unconscious. Strangulation to the point of
unconsciousness is sufficient to satisfy the statute. United States v. Bryant, 913 F.3d
783, 787 (8th Cir. 2019). Medical evidence was not essential. The jury reasonably
could have found, based on reason and common sense, that strangulation of the
degree that Moore described inflicts a bodily injury involving a substantial risk of
death.

       We therefore conclude that there was sufficient evidence to support the jury’s
verdicts that both Crowe and Long Pumpkin committed the offense of carjacking
resulting in serious bodily injury.


                                         -12-
                                          C.

       Crowe next argues that the court erred in its instruction on aiding and abetting
the use and discharge of a firearm during and in relation to a crime of violence. Jury
instructions are sufficient if, taken as a whole, they fairly and adequately submit the
issues to the jury. United States v. Unpradit, 35 F.4th 615, 624 (8th Cir. 2022). We
review the district court’s instructions for abuse of discretion.

       Use and discharge of a firearm during and in relation to a crime of violence is
an offense under 18 U.S.C. § 924(c). To aid and abet a violation of § 924(c), a
defendant must know that one of his confederates is carrying a gun and have enough
advance knowledge to be able to withdraw from the principal offense before it is
used. Rosemond v. United States, 572 U.S. 65, 78 (2014). Crowe argues that the jury
instructions did not require a finding that he had advance knowledge that Saul Crowe
would use or discharge a firearm. Jury Instruction 25, however, required proof that
Crowe “knew that the offense was being committed or going to be committed,” and
that he “had enough advance knowledge of the extent and character of the offense”
that he was “able to walk away from the offense before all elements of the offense”
were complete. R. Doc. 224, at 8. Crowe proposed another reference to advance
knowledge, but the instructions as given fairly and adequately stated the law. There
was no error.

                                          D.

        Long Pumpkin and Crowe also challenge the sufficiency of the evidence
supporting their convictions under 18 U.S.C. § 924(c)(1)(A)(iii) for using and
discharging a firearm during and in relation to a crime of violence. Under § 924(c),
a defendant who uses or carries a firearm during and in relation to a crime of violence
is guilty of an offense and subject to a mandatory consecutive sentence of at least five
years’ imprisonment. 18 U.S.C. § 924(c)(1)(A)(i). If the firearm is discharged, then
the punishment increases to a minimum of ten years’ imprisonment. Id.
§ 924(c)(1)(A)(iii).

                                         -13-
       The superseding indictment in this case charged that Long Pumpkin and Crowe
knowingly discharged a firearm during and in relation to a crime of violence, and
aided and abetted that offense. The district court, recognizing that the discharge
element operates as an enhancement of the basic § 924(c) offense of using a firearm,
instructed the jury that it must find three elements: (1) that the defendants committed
the offense of carjacking resulting in serious bodily injury, (2) that the defendants
knowingly used, or aided and abetted another in using, a firearm during and in
relation to the carjacking offense, and (3) that the defendants discharged, or aided and
abetted another in discharging, a firearm during and in relation to the carjacking
offense. The jury found all three elements as to both defendants, and returned
verdicts of guilty.

       Long Pumpkin and Crowe argue that there was insufficient evidence to support
these findings. As to the basic offense of using a firearm, we conclude that the
evidence adequately supported the jury’s finding. Saul Crowe actively employed a
firearm at the Ramkota Hotel by holding the gun on Moore while Long Pumpkin
choked him. During the same sequence of events, Crowe punched Moore in the face
to assist in subduing him. This evidence was sufficient to support a finding that Saul
Crowe used a firearm, and that Long Pumpkin and Crowe aided and abetted that use.
The evidence showed that Saul Crowe brandished a firearm starting at the Walmart
and continuing through the events at the Ramkota Hotel. The circumstantial evidence
supports a finding that Long Pumpkin and Crowe knew that Saul was armed, had
advance knowledge that he would use the firearm during the carjacking, and acted to
cause, encourage, or aid in the commission of the firearm offense by participating
jointly in a forceful carjacking. We therefore conclude that a conviction for the basic
§ 924(c) offense of using a firearm is supported by the evidence.

       As to the offense of discharging a firearm during and in relation to the
carjacking, however, we conclude that the evidence falls short. The problem here is
that the carjacking offense necessarily ended before firearms were discharged. The
evidence showed that the perpetrators took control of the van at the Ramkota Hotel
and drove it to Nike Road, at which point everyone got out of the vehicle. Saul

                                         -14-
Crowe, Moses Crowe, and Long Pumpkin assaulted Moore while he was on the
ground. Thereafter, two of the men fired gunshots.

       The government argues that the firearms were discharged during the carjacking
because that offense continued “while the carjacker maintain[ed] control over the
victim and [the victim’s] car,” Ramirez-Burgos v. United States, 313 F.3d 23, 30 n.9
(1st Cir. 2002), or until the victim was “permanently separated from [his] car.”
United States v. Cline, 362 F.3d 343, 353 (6th Cir. 2004) (quoting United States v.
Hicks, 103 F.3d 837, 844 n.5 (9th Cir. 1996)). The government also asserts rather
implausibly that because Moore was just outside the van while the perpetrators
pummeled him and discharged their guns, a reasonable jury could have found that the
Crowes and Long Pumpkin had not yet “secured dominion” over the van. To the
contrary, the government’s position that Long Pumpkin’s strangulation of Moore in
the van satisfied the “serious bodily injury” element under 18 U.S.C. § 2119(2)
necessarily implies that a carjacking occurred at the Ramkota Hotel and before the
parties exited the van at Nike Road.

       We do not think the government’s view that this carjacking continued from the
Ramkota Hotel through the firing of shots at Nike Road can be squared with our
decision in Petruk. There, this court rejected the government’s contention that the
taking of a pickup truck continued until the offender brought the truck to a safe
haven. Citing the lead opinion in United States v. Figueroa-Cartagena, 612 F.3d 69,
78 (1st Cir. 2010) (opinion of Lipez, J.), this court concluded that a carjacking occurs
at the “precise moment” when a vehicle is seized, and is “complete once the
defendant [has] secured initial control over the property in question.” 781 F.3d at
443.

       Saul Crowe seized control of the van at the Ramkota Hotel, with the aid and
assistance of Moses Crowe and Long Pumpkin. Saul Crowe drove the vehicle to
Nike Road while the victim Moore was held unconscious in the rear of the van.
Moore did not arguably regain control of the van between the Ramkota Hotel and the
time when shots were fired at Nike Road. Given the holding in Petruk that carjacking

                                         -15-
is not an offense that continues after a taking is completed, we see no reasonable basis
for a jury to conclude that the firearms were discharged at Nike Road “during” a
carjacking. Therefore, we conclude that the convictions of Long Pumpkin and Crowe
for a greater offense of “discharging” a firearm under § 924(c)(1)(A)(iii) must be
vacated and reduced to convictions for “using” a firearm under § 924(c)(1)(A)(i).

                                   *       *       *

      For these reasons, we affirm the convictions of Long Pumpkin and Crowe for
carjacking resulting in serious bodily injury, and affirm Crowe’s conviction for
unlawful possession of a firearm as a convicted felon. We vacate the convictions
under § 924(c)(1)(A)(iii) and order them reduced to convictions under
§ 924(c)(1)(A)(i). Because the firearms convictions affected the terms of
imprisonment imposed, we vacate the sentences on all counts and remand for
resentencing. See Greenlaw v. United States, 554 U.S. 237, 253-54 (2008).

KELLY, Circuit Judge, dissenting.

       Ranson Long Pumpkin and Moses Crowe were convicted of committing a
carjacking resulting in serious bodily injury, see 18 U.S.C. § 2119(2), and discharging
a firearm during and in relation to a crime of violence, see id. § 924(c)(1)(A)(iii),
based in significant part on the testimony of two eyewitnesses, Jessica Maho and
Vanessa High Pipe. At trial, the defendants intended to cross-examine Maho and
High Pipe about their use of drugs on the night of the alleged carjacking—just as they
did with Phillip Moore, the victim and only other eyewitness—in an effort to raise
doubts about Maho’s and High Pipe’s ability to accurately perceive the relevant
events. The defendants also planned to ask the two witnesses about their continued
drug use since the carjacking—including their use of methamphetamine in the days
leading up to trial—which could have called into question their ability to reliably
recall the events that took place two years earlier.




                                         -16-
       The district court barred defense counsel from “inquiring in any way” into
Maho’s and High Pipe’s use of drugs before, during, or after “the events on trial.” As
a result, Long Pumpkin and Crowe were limited in their ability “to test the truth and
accuracy” of these witnesses’ direct testimony, United States v. Rubin, 836 F.2d
1096, 1100 (8th Cir. 1988)—testimony that was critical to the defendants’ ultimate
convictions. Our cases establish that this type of limitation on cross-examination
violates a criminal defendant’s right to confrontation under the Sixth Amendment.
See id. Because I believe such a violation occurred here, I would reverse Long
Pumpkin’s and Crowe’s carjacking and § 924(c) convictions and remand their cases
for retrial.1

       The right to confrontation protected by the Sixth Amendment includes “the
right to conduct cross-examination.” United States v. Arias, 936 F.3d 793, 799 (8th
Cir. 2019). It is well settled, however, that this right “is not without limitation.”
United States v. Clay, 883 F.3d 1056, 1061 (8th Cir. 2018); see United States v. Betts,
911 F.3d 523, 527 (8th Cir. 2018) (“While the Confrontation Clause guarantees an
opportunity for effective cross-examination, it does not guarantee cross-examination
that is effective in whatever way, and to whatever extent, the defense might wish.”
(cleaned up)). Indeed, as is relevant here, this court has recognized on multiple
occasions that when a trial witness invokes her Fifth Amendment privilege against
self-incrimination, “a balance must be struck” between that right and the defendant’s


      1
       Crowe was also convicted of unlawful possession of a firearm as a convicted
felon. See 18 U.S.C. § 922(g)(1). He appeals that conviction “only in the event” we
remand his case for a new trial “based on . . . confrontation clause violations.”
Because I believe Crowe’s right to confrontation was violated in this case, I would
reverse his carjacking and § 924(c) convictions on that ground. Crowe argues that
his § 922(g)(1) conviction “was secured, in part, on the testimony of Vanessa High
Pipe” and that “the jury was entitled to evaluate what effect, if any,” High Pipe’s drug
use might have had on her ability “to perceive and recollect” the events surrounding
Crowe’s unlawful possession of a firearm on October 24, 2017. A review of the trial
record shows, however, that High Pipe’s testimony about these events was not
essential to securing the § 922(g)(1) conviction. See United States v. Singer, 785
F.2d 228, 242 (8th Cir. 1986) (“Violations of the confrontation clause may, in the
appropriate case, be declared harmless.”).
                                         -17-
competing Sixth Amendment right to confrontation. United States v. Singer, 785
F.2d 228, 242 (8th Cir. 1986); see United States v. Jackson, 915 F.2d 359, 360 (8th
Cir. 1990); Rubin, 836 F.2d at 1100; Ellis v. Black, 732 F.2d 650, 656 (8th Cir.
1984). Accordingly, the right to confrontation is not necessarily violated whenever
a defendant is prohibited from cross-examining a witness about matters that might
subject the witness to legal jeopardy. See Ellis, 732 F.2d at 656. But a defendant
must still be permitted “to effectively challenge the truthfulness of the [witness’s]
direct testimony” and “expose . . . the facts from which jurors, as the sole triers of fact
and credibility, could appropriately draw inferences relating to the [witness’s]
reliability.” Singer, 785 F.2d at 242 (quoting Davis v. Alaska, 415 U.S. 308, 318
(1974)).

       In describing the balance that occasionally must be struck between a witness’s
Fifth Amendment privilege and a criminal defendant’s Sixth Amendment right to
confrontation, we have observed that the latter is not violated if a witness’s
invocation of the former “precludes the defendant from inquiring merely as to
collateral matters such as credibility, as opposed to substantive matters about which
the witness testified on direct examination.” Ellis, 732 F.2d at 656; see Singer, 785
F.2d at 242 (“[I]f the witness’ invocation of the privilege prevents the defendant’s
inquiry into merely collateral matters, such as credibility, the defendant has suffered
no prejudice . . . .”). The court concludes this balance was properly struck here in
part because the inquiries about drug use that the defendants were precluded from
pursuing on cross-examination only pertained to Maho’s and High Pipe’s credibility,
which is a collateral matter. Respectfully, I disagree.

       The court is right that, under our precedent, a defendant’s right to confrontation
is not necessarily violated when a witness’s invocation of her privilege against self-
incrimination precludes cross-examination on “matters collateral to the direct
examination.” Rubin, 836 F.2d at 1100. And one such “collateral” matter, we have
said, is the witness’s “credibility.” Singer, 785 F.2d at 242. “Credibility” typically
refers to whether a witness is someone who should be trusted or believed, and a
witness’s credibility can be attacked in multiple ways. For instance, it can be
attacked with evidence or testimony suggesting that the witness is not the sort of
                                           -18-
person who can be considered trustworthy. See, e.g., Davis, 415 U.S. at 316
(describing the “introduction of evidence of a prior crime” as a “general attack” on
a witness’s “credibility” because by introducing such evidence, “the cross-examiner
intends to afford the jury a basis to infer that the witness’ character is such that he
would be less likely than the average trustworthy citizen to be truthful in his
testimony”); see also Fed. R. Evid. 608(a) (“A witness’s credibility may be attacked
or supported by testimony about the witness’s reputation for having a character for
truthfulness or untruthfulness, or by testimony in the form of an opinion about that
character.”). It can also be attacked with evidence of “possible biases, prejudices, or
ulterior motives of the witness,” Davis, 415 U.S. at 316, all of which might induce the
witness to lie, fabricate details, or at least be less than forthright when testifying at
trial. See, e.g., Singer, 785 F.2d at 242 (“[I]nquiry into the circumstances and terms
of [a witness’s] plea agreement goes to [the witness’s] credibility . . . .”); see also
United States v. Sigillito, 759 F.3d 913, 938 (8th Cir. 2014) (“[E]xposure of the
witness’s motivation for testifying is an important aspect in the constitutionally
protected right of cross-examination.”). The ultimate goal of these modes of attack
is to convince jurors that a witness lacks the capacity or motivation to be truthful.
And such witness-centric matters are indeed often “collateral” to the “substantive
matters” at issue in a criminal trial. Ellis, 732 F.2d at 656; see United States v.
Gould, 536 F.2d 216, 221–22 (8th Cir. 1976) (concluding that inquiries into a trial
witness’s prior criminal activity “related only to his credibility” and were thus “of
peripheral significance to the substantive aspects of the case”).

        But the question of whether a witness should be disbelieved because she is
generally untrustworthy or has a reason to be untruthful—that is, whether the witness
is credible—is different from the question of whether a witness should be disbelieved
because her perception or memory of the events on trial is unreliable. See Davis, 415
U.S. at 316 (distinguishing between a cross-examiner’s efforts to “delve into the
witness’ story to test the witness’ perceptions and memory” and efforts to “impeach,
i.e., discredit, the witness”); Singer, 785 F.2d at 242 (distinguishing between an
inquiry into “the circumstances and terms” of a government witness’s plea agreement,
which went to the witness’s “credibility,” and an inquiry into whether a witness’s
direct testimony was “influenced by his review” of certain documents, which instead
                                          -19-
went to “the reliability of [the witness’s] direct testimony”). Put another way, there
is a difference between a defendant attempting to show jurors that a witness is being
mendacious or misleading (“The witness saw someone else commit the crime but is
instead saying the defendant did it.”) and a defendant attempting to show jurors that
a witness is simply mistaken (“The witness thinks she saw the defendant commit the
crime, but she wasn’t wearing her glasses at the time.”). And we have recognized this
crucial distinction when a criminal defendant’s right to confrontation is at issue.

       Our cases confirm that if a witness invokes her privilege against self-
incrimination, the court may limit a defendant’s ability to fully probe on cross-
examination the collateral issues of the witness’s motives for testifying or her
character for truthfulness (or lack thereof). See, e.g., Singer, 785 F.2d at 242. Those
cases do not say, however, that a defendant can also be precluded from fully probing
the accuracy and reliability of the witness’s perception and memory. To the contrary,
we have unequivocally said that a criminal defendant’s right to confrontation is
violated when he is “unable to test the truth and accuracy of the witness’ direct
testimony.”2 Rubin, 836 F.2d at 1100; see Singer, 785 F.2d at 242.

      By cross-examining Maho and High Pipe about their drug use on the night of
the October 2017 carjacking, and about the effect those drugs had on their senses and


      2
        The distinction between a witness’s general credibility and the reliability of
her testimony may not always be clear-cut. Both describe a witness’s ability to
provide testimony that a jury can trust and accept as true. But when balancing a
witness’s privilege against self-incrimination against a criminal defendant’s right to
confrontation, the distinction between the two does not depend on labels (e.g.,
“credibility” versus “reliability”) but rather on a defendant’s purpose in pursuing a
certain line of questioning on cross-examination. Questions that focus the jury’s
attention on a witness’s general character or her motives for testifying are often
collateral to the substance of that witness’s direct testimony and thus can ordinarily
be barred without violating the Sixth Amendment. But questions that focus on a
witness’s capacity to perceive events and to reliably recall those events at a later date
directly implicate the “truth and accuracy of the witness’ direct testimony.” Rubin,
836 F.2d at 1100. I am confident that courts can recognize this purpose-based
distinction in most cases. And while some cases might present a close call, this case
is not one of them.
                                          -20-
faculties—for example, whether the drugs affected their vision, diminished their
cognitive functioning, or otherwise altered their perception of events—the defendants
would have put into play “the truth and accuracy” of the witnesses’ testimony about
who did what and when. Moreover, by asking Maho and High Pipe about any drug
use in the time between October 2017 and the November 2019 trial, including in the
days immediately before the two testified, the defendants might have raised additional
questions about the witnesses’ “ability to process and recall matters.” See United
States v. Hodge, 594 F.3d 614, 618 (8th Cir. 2010) (“Prior drug abuse may be
relevant when the witness’s memory or mental abilities are legitimately before the
court.”). Long Pumpkin and Crowe, in short, sought to “assail the truthfulness” of
these witnesses’ direct testimony by examining the accuracy and reliability of their
perception and memory. Singer, 785 F.2d at 242; see Rubin, 836 F.2d at 1099
(“Cross-examination is the principal means by which the credibility of a witness
and the truth of testimony are tested, and therefore must be accorded great respect.”
(emphasis added)). The topic of drug use was therefore not collateral to the substance
of Maho’s and High Pipe’s testimony. See Rubin, 836 F.2d at 1100.

       The court concludes that Long Pumpkin and Crowe had other ways to explore
the witnesses’ drug use that, had they been pursued, would have satisfied the Sixth
Amendment. See Singer, 785 F.2d at 242 (“[I]f the defendant has available effective
alternative means of exploring relevant matters on cross-examination, sixth
amendment rights remain intact.”); Ellis, 732 F.2d at 656; see also United States v.
Walker, 917 F.3d 1004, 1010 (8th Cir. 2019) (“A critical factor in determining
whether a defendant’s right of confrontation has been violated is whether the
defendant had other ways to obtain the effect that the excluded examination would
have allegedly established.”). As the court notes, one alternative means available in
this case was a proposed stipulation that both Maho and High Pipe “ingested
controlled substances at the time of the events on trial.” But it wasn’t simply the fact
that Maho and High Pipe used drugs on October 12, 2017, that mattered. Rather,
what mattered was how those drugs affected Maho’s and High Pipe’s ability to
perceive the events that took place that night and how their later drug use affected
their ability to recall those events at trial two years later. And the proposed
stipulation said nothing about such details.

                                         -21-
       The court also notes that the defendants declined to take advantage of the
opportunity to ask Maho and High Pipe whether they had observed each other use
drugs. But neither witness would have been able to testify about how such drug use
impacted the other’s perception and memory. See Fed. R. Evid. 602. In the end,
none of the options highlighted by the court would have provided the defendants with
an effective alternative means of examining the reliability of the testimony of two key
eyewitnesses in a fact-intensive trial.3 See United States v. Dempewolf, 817 F.2d
1318, 1321 (8th Cir. 1987) (“A defendant shows a violation of his confrontation
clause rights if he proves that he was prevented from exposing facts to the jury from
which they could reasonably make inferences about the reliability of the witness.”).

       Finally, the violation of the defendants’ right to confrontation was not harmless
beyond a reasonable doubt. See Singer, 785 F.2d at 242 (“Violations of the
confrontation clause may, in the appropriate case, be declared harmless.”); see also
Fed. R. Crim. P. 52(a). Long Pumpkin’s and Crowe’s carjacking and § 924(c)
convictions were based largely on testimony from Maho, High Pipe, and Moore, the
carjacking victim. Maho’s and High Pipe’s testimony not only established critical
facets of the government’s case. Their testimony also corroborated Moore’s account
of events, the reliability of which was challenged by Moore’s admission at trial that
he (too) was under the influence of methamphetamine on the night of the October
2017 carjacking.

      For purposes of cross-examination, there is a meaningful difference between
a witness’s credibility and the reliability of the witness’s substantive testimony. Long
Pumpkin and Crowe were precluded from cross-examining Maho and High Pipe on
matters directly relevant to their ability to perceive and remember the events on the

      3
        I am not suggesting that Maho and High Pipe should have been compelled to
testify about matters that might have subjected them to legal jeopardy, or that the
district court erred by being solicitous of the witnesses’ privilege against self-
incrimination. But if it was not possible to adequately protect that constitutional right
without also violating Long Pumpkin’s and Crowe’s right to confrontation, then the
solution was not to favor one right over the other but rather to bar the government
from calling Maho and High Pipe as witnesses at all. See Davis, 415 U.S. at 320.

                                          -22-
night of October 12, 2017, which prevented the defendants from “test[ing] the truth
and accuracy” of the direct testimony that was used to secure criminal convictions
against them. Rubin, 836 F.2d at 1100. This amounted to a violation of their Sixth
Amendment right to confrontation.4

      I respectfully dissent.
                       ______________________________




      4
       Because I would reverse Long Pumpkin’s and Crowe’s carjacking and
§ 924(c) convictions and remand their cases for retrial on Sixth Amendment grounds,
I would not reach the other issues presented in their respective appeals.
                                        -23-